 INTERNATIONAL ASSOCIATION OF HEAT AND FROST INSULATORSunconditionally to abandon their employment withRespondent.?Itwas Sherrod who called the first meeting, took overthe second meeting,encouraged quitting in a group if thegrievance were not corrected,and actedas spokesman forthe group.He is the one against whomRespondent tookthe disciplinaryaction,complainedof herein,of placinghim in an ineligible-to-hirecategory;and this action doesnot become illegal because similar action maynot havebeen taken against others in the group.8AlsoI do not find,in the circumstancesof thiscase, thatbecause Sherrodwas not terminatedfor thisconduct and was againemployedby Respondentfrom August 3 to December 22,1964,that Respondentthereby condoned Sherrod's actioninencouraging group quitting.9On July 25, 1964,disciplinary action was taken againstSherrodbecause ofthe incidents of his "stirring up" the drivers and becauseof a safety incident occurringon July 23. A grievance wasfiledover this disciplinary action,a hearingwas held onMarch 24,1965,and the arbitrator's opinionand award isdated July 12,1965.Respondent's attorney, in the arbitration hearing and inhis letter to the Board ofOctober 20, 1965,complains thatSherrodhad meetings and discussionswith drivers andthat spearheaded a move to get drivers to refuse to takeorders from pit foremen.Itcould be contended thatSherrod'sprotected and unprotected activities weremotivations for the discrimination against him and that hisprotected activities were "a part" of the reason for thediscrimination.Iam of the opinion thatthere isinsufficientevidence to concludethatSherrodwasdiscriminated against because of his "protected" unionactivitiesand that his action in incitingemployeeagreement to and threat of strike action was merely apretext.There is notextensive evidenceon his other, orprotected, activities.He testified thathe had only aboutfivediscussions with other drivers on the grievance; thereisno evidence that he incitedthe driversto complainabout being given orders from pit foremen.And, there isan absence of evidenceof conductviolativeof Section8(aXl) of theAct or of unionanimusby Respondent.I find thatSherrod was placedin an ineligible-to-hirecategory and was refused employment because ofunprotectedunionactivitiesinencouragingandparticipating in a decision and threat of group quitting toenforce certain demands, in face of a no-strike clause, andthat this action againsthim byRespondent is not violativeof Section 8(aX3) ofthe Act. 10CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.'SeeCrescentWharfandWarehouseCompany,104 NLRB860, for a discussion of the distinction between a notice of intentto resign because of certain conditions and a threat to resign ifconditions were not met. The latter would normally be protectedactivity except in the face of a no-strike clause.'CaliforniaCottonCooperative,etc.,110NLRB 1494;LenscraftOptical Corporation,128 NLRB 807."Stockham Pipe FittingsCo.,supra."Alton Box Board Company,155 NLRB 1025.Also seeMetalBlast, Inc. v. N.L.R.B.,324 F.2d 602(C.A. 6), enfg. 139 NLRB 540.In this case the Board held that the discriminatee was dischargedfor his protected activities(insisting that layoffs be accomplishedon basis of seniority)rather than because he allegedly incited awildcat strike.5572.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.Respondent has not violatedSection 8(a)(3) or (1) ofthe Act asalleged in the complaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.International Association of Heat and FrostInsulators and Asbestos Workers, LocalNo. 8, AFL-CIO and Preformed MetalProducts Company, Inc. Case9-CC-378-2.March 22, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 17, 1966, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesalleged in the complaint and recommending that itcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Decision and a supportingbrief. The Charging Party filed cross-exceptions anda brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions and briefs, and the entire record in thecase, and hereby adopts the findings,' conclusions,and recommendations of the Trial Examiner, asherein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor'The TrialExaminer found that there is no probative evidencethat Baldwin's desire to use the Preformed jacketing in any wayviolated the bargaining agreement or infringed upon workregularly or traditionally performed by Baldwin's employees.Accordingly,he concluded that, as the work involved was notproperly reserved to Baldwin's employees,therewas nosubstance to the Union's defense that it was justified in forcingBaldwin to stop using a product manufacturedby PreformedMetal Products.Therefore, we relyupon this ground alone inaffirming the Trial Examiner's finding of a violationof Section8(b)(4Xi) and (ii)(B) of theAct, and finditunnecessary to passupon, and do not adopt,the Trial Examiner's further conclusionthat Baldwin did not havecontrol over whether the Preformedproduct should be used.163 NLRB No. 68 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andorders that Respondent,International Association ofHeat and Frost Insulators and Asbestos Workers,LocalNo. 8,AFL-CIO,Cincinnati,Ohio, itsofficers,agents,and representatives,shall take theactionsetforthintheTrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard at Cincinnati, Ohio, on June 30, 1966, on allegationsin the complaint of the General Counsel issued on May 3,1966, based on charges filed on December 29, 1965,alleging that the Respondent had violated Section 8(b)(4)(i)and (ii)(B) of the Act. By its answer, the Respondentdenies the commission of any unfair labor practices. At theend of the General Counsel's case, after Respondent'smotion to dismiss was denied, Respondent rested, withoutadducing further evidence.Upon the entire record in this case, from my observationof the witnesses, and after due consideration of the briefsfiled by the General Counsel, the Respondent, and theCharging Party, the Trial Examiner makes the following:FINDINGS OF FACT AND CONCLUSIONS1.JURISDICTION;STATUS OFRESPONDENT1.The parties stipulated facts justifying assertion ofjurisdiction by the Board in this matter under the currentrules and decisions of the Board.2.The Respondent, herein called the Union, is a labororganization within the meaning of the Act, and VincentEby, business agent of the Union, was,at all timesmaterial, an agent of the Union and acting on its behalf.II.ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.Whether the Union is responsible for the refusal ofemployees of Baldwin-Ehret-Hill, herein called Baldwin,to installprecut aluminum insulation jacketing made bythe Charging Party, herein called Preformed.2.Whether the refusalto installthe precutaluminumjacketing secured by Baldwin from Preformed is justifiedby the collective-bargaining agreement between the Unionand Baldwin, which allegedly reserves to employees ofBaldwin the work of cutting the jacketing on the job.B.The FactsAs part of the construction of a power generating unitfor the city of Hamilton, Ohio, Daugherty Company, Inc.,herein called Daugherty, held the contract fo.- thefabricating, furnishing, and erection of pipe. The work offurnishing the required insulation and applying it to thepipe was subcontracted by Daugherty to Baldwin. Thespecifications for the work were established for the city bythe firm of Campbell, Deboe, Giese, and Weber, hereincalled Campbell.The original specifications called for insulation withfactory-applied aluminum jacketing, as manufactured byBaldwin or two other named manufacturers.' However,because of damage to the jacketing on another job, onwhich Baldwin had installed insulation with factory-applied jacketing, Campbell, in its specifications for theHamilton project, "recommended that no aluminumjacketing be applied until all fabricated piping is erected.The Contractor shall protect, by all suitablemeans, allaluminum jacketing until acceptance."Because of this responsibility to turn over the jacketedinsulation in good condition, and to reduce the possibilitythatdamaged jacketing might have to be replaced,Baldwin proposed that, in place of the factory-jacketedinsulationdesignated in the specifications, it wouldfurnish and wire to the piping insulation without jacketing,and later apply to the insulation in place "aluminumjacketing precut to fit the actual pipe size, with a tradename of Loc-Jac," as manufactured by Preformed. Thischange in the specifications was approved by Campbell.Baldwin had, on two other occasions, used a similar precutaluminum jacketing on construction jobs in the Cincinnatiarea without any complaint from their employees or theUnion.In the early part of September 1965, Baldwin beganapplying insulating material to the piping on the Hamiltonproject,without protective jacketing, the work beingperformed by Harold Spaulding, a mechanic, and JimWilson, an apprentice-helper. About the first of October1965,Baldwin's job superintendent, Dezern, spoke toSpaulding on the jobsite aboutinstallingthe Preformedjacketing on insulation in place. Spaulding objected to theuse of the jacketing on the ground that it was precut,which Spaulding stated was "not in accordance with ouragreement."2Ten days later, after reporting this conversation toBaldwin's branch manager, Chapman, who asserted thatthe use of the Preformed precut jacketing did accord withthe agreement, Dezernagainspoke to Spaulding on theproject about installation of the Preformed jacketing.Spaulding told Dezern that he had talked to UnionBusiness Agent Eby about the matter, and in their opinionthe use of the jacketing was in violation of the agreement.Dezern said that he would talk to Eby, himself.Later that day Dezern sought out Eby, who was workingas a mechanic on the same project for another employer.Dezern asked Eby, "What are we going to do about thisjacketing? ... I've got to get this job going. I have aresponsibility to my company and our client." Eby replied,"I should have an answe in [the] near future about is itagainst our agreement or not." Eby advised Dezern that heexpected to hear in a few days from his "people," to whomhe had submitted the problem, as to "who's right or who'swrong."'Baldwin buysaluminum jacketingprecut, which is shipped toits factory and is installed there on its factory-madeinsulationproduct, known as "Alumnaclad "'The bargaining agreement between the Union and Baldwinprovides, in pertinent partARTICLE XIThisagreementcoverspreparation,fabrication,alteration, application,of coldor hot thermal insulationon either piping,fittingsARTICLE VIeach Employer will continue to use bargaining unitEmployees and not sub-contract that work described inArticleXI that has been traditionally and regularlyperformedby itsEmployees. INTERNATIONAL ASSOCIATION OF HEAT AND FROST INSULATORS.Dezern advised Chapman that Eby had submitted theproblem to the International Union with which the Union isaffiliated, and shortly thereafter, Chapman met Eby on theHamilton project and "asked him if he had heard anythingon his request to the International for an interpretation."Eby advised Chapman that he had not received an answer.About this same time, Dezern spoke to Spaulding andasked if he had heard anything further with respect to thedispute.When Spaulding answered, "Not yet," Dezerntold Spaulding that Dezern had been instructed to directSpaulding to put the jacketing on, and was now doing so.Spaulding replied that he couldn't do that because it wouldnot be in accordance with the agreement, "and if I do Iwould be subject to a fine."Dezern then went over to the place at which Eby wasworking on the project and spoke to him. Dezern told Ebythat something had to be done about the matter, that theycould not wait any longer since it was necessary to get thejobgoing,and advised Eby of his instructions toSpaulding. Eby replied, "I'll put the stuff on tomorrow, if Iget a phone call from Carl Sickles [president of theInternational Union with which Respondent is affiliated]telling me it's okay." Eby added that he would also want atelegram backing up the phone call.Chapman, Baldwin's branch manager, further spoke toEby about this problem when Eby came to Baldwin'soffice on another matter. On this occasion, Chapmanshowed Eby the specifications for the Hamilton project,and particularly referred him to the paragraph holdingBaldwin responsible for delivering its part of the work ingood condition. Chapman advised Eby that the only waythis could be done and meet the specifications would be touse the Preformed jacketing. Eby said that he had notheard from the International Union or the InternationalUnion's attorneys to whom the problem had beensubmitted.On November 30, 1965, Chapman sent the followingletter to Eby:Our labor agreement now in effect provides that anydisagreementconcerning interpretationofthecontract will be handled without any cessation ofwork.3You are hereby advised that we expect the mechanicsto install the precut aluminum jacketing. To avoid anymisunderstanding you are requested to instruct yourmechanics to proceed with this work.About this same time, a vice president of theInternational Union, Andrew T. Haas, forwarded to Eby amemorandum which had been submitted to Haas by theattorneys to whom the problem had been submitted. Thememorandum, in pertinent part, is as follows:4This is with reference to the inquiry made to you byLocal 8 of Cincinnati, Ohio, with respect to precutaluminum jacketing which an insulation contractor. intends to apply over the pipe covering insulation.The jacketing has been pre-cut to different sizes to fitthe various sized pipes.I am advised by you that in previous cases aluminumcomes on the job by the manufacturer in rolls and'Article V of the agreement provides, in part "Trade disputesor grievances shall be settled without cessation of work, and incases where the parties to this agreement fail to agree the matterin dispute shall be referred to the Joint Trade Boardbyaggrieved party within 7 days "4Eby read the memorandum to Dezern and later, at Dezern's559then is cut to form jackets and put around theinsulation.[The memorandum here refers to the articles of theagreement considered in footnote 2, above.]Local 8 is within its legal rights in refusing to installthe pre-cut aluminum jacket in the circumstances asdescribedabove since the "preparation [and]fabrication" of the aluminum jacketing has been"traditionally and regularly" done by mechanics inthe unit.Local 8 isnotrefusing to install the pre-cut aluminumjacketing because it has been manufactured by a non-union firm, but is simply preserving for its membersthat work which the contractor agrees isnot to besubletbut is to be performed by the bargaining unitemployees, and this is so whether the cutting is on thejob site or in the shop of any of the contractors in theunit.If the contractor charges Local 8 with refusing toinstall because ... the precut jacketing does not bearthe Asbestos Workers label, Local 8 should makeclear that the only purpose in refusing to install is theabsolute subcontracting restriction in the contractwhich preserves the work in question to themechanics in the unit.By letter dated December 6, 1965, Union BusinessAgentEby replied to Baldwin's branch manager,Chapman, asserting that the use of precutaluminumjacketingwould be in violation of the bargainingagreement, which restricted the subcontracting of work"traditionally and regularly done by the bargaining unitemployees."Chapman, on December 13, 1965, wrote again to Eby,stating Eby's letter did not "reflect" whether Eby was"goingto instruct your members to install the PreformedMetal Products Lok-Jac Jacketing in this area." Chapmanasserted that this work had traditionally and regularlybeen performed by the Union, referredto two instances inthe "past six months" wherea similarcompetitivematerial was installed by employees of Baldwin in theCincinnatiarea.Chapman asked to be advised withrespect to the Union's intention"on this material." Nocommunication was received by Baldwin from the Union.However, as of the time of the hearing in thismatter, noneof the precut Preformed jacketing had been applied byBaldwin's employees on the Hamilton project.5At a later time, apparently after the first of the year,1966,Dezern suggested to Chapman that Baldwinsubstitute jacketing that would be field-cut by Baldwinemployees for the precut Preformed jacketing. ChapmanrequestedpermissionofCampbell tomake thesubstitution,butCampbell,bytelegramdatedFebruary 21, 1966, denied permission, stating "weapproved use of factory made and factorycut aluminumjacketing and we are unwilling to approve further changesin these specifications."request, sent him a copy of this memorandum5Spaulding, on his own initiative, applied some of Baldwin'sAlumnaclad, which had been left over from the Logansport job, ona length of pipe which would thereafter have become difficult toreach This was approved by Dezern 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusions(C.A.D.C., 1961);Local11, Carpenters(General MillworkC.1.Responsibility for the cessation of workThe Union contends that Spaulding originated therefusal to install the Preformed jacketing, and that, otherthanDezern's testimony of Spaulding'sstatementsinvolving Eby, which are hearsay, thereisnobasis forattributing responsibility for the cessation of work to theUnion or Eby.Ido not agree. Quite apart from the issue as to whoinitiated the work stoppage, the evidence is overwhelmingthat Eby and the Union adopted, ratified, and supportedSpaulding's refusal to work with the precut jacketingmade by Preformed." Eby at no time took the position thatSpaulding's refusal to work was an individualmatter, inwhich the Union was not involved, but on each occasionaffirmed the Union's involvement in the issue of whetherthe work was to be performed, and made it clear that itwould be the Union's decision which would control withrespect to whether the work would be done or not.Significantly, the attorneys to whom the problem wassubmitted clearly understood that theissuepresentedarose as the result of the Union's "refusing to install theprecut aluminum jacket."There can further be no question that Eby talked toSpaulding about this matter. Indeed, considering thedegree to which Eby became involved in the issues, thepresence of the two men on the same project, and Eby'srelationship,as anofficial of the Union, to Spaulding, aunion member with a problem involving an interpretationof theunioncontract, it would be inconceivable that theywerenot incommunication. No reliance is placed onDezern's testimony as to what Spaulding stated that Ebyhad said to him. However,it isinferred from all theevidence set forth that Eby did not advise or directSpaulding to use the precut jacketing manufactured byPreformed, as Baldwin desired. In addition, the inferenceiscompelling, on the facts of this case, that Eby, onreceiving the attorney's opinion on the legality of the workstoppage,communicated the opinion to Spaulding,particularly since the expressed purpose in seeking theopinion was to ascertain whether the refusal to use thematerial, in which Spaulding was engaged, was justified.Dezern's testimony with respect to conversations withSpaulding shows that it was anticipated that Spauldingwould receive advice in regard to whether he should installthe jacketing.? When the attorney's opinion was received,holding the work stoppage justified, Eby notified Dezernon the jobsite.It strainscredibility that Eby withheld theinformation from Spaulding, in the circumstances, and it isfound that, as might be expected in this situation, Ebycommunicated the opinion of the attorney to Spaulding.SeeSheetMetalWorkers International Association,AFL-CIO (Burt Mfg. Co.) v. N.L.R.B.,293 F.2d 141, 145s SeeLocal Union No 2, Plumbers (Astrove Plumbing &Heating Corp),152 NLRB 1093, 1105 ("Respondent in any eventendorsed the strike and its purpose [The actions of Respondent'spresident] constituted a ratification of the walkout and thestrikers' openly declared purpose without regard to whetherRespondent had a hand in the original instigation. For theen.enon is whether the circumstances taken as a whole indicatethat the Union gave its approval to the action taken "), enfd asmodified 360 F 2d 428 at 433 (C A. 2, 1966). See alsoPlumbersLocal 636 (Detroit Edison Co) v. N L R B.,278 F 2d 858, 865(C A D C , 1960), andRoadway Express, Inc,150 NLRB 43, 50CfBuilding and Construction Trades Council of Tampa (TampaCorp.),113 NLRB 1084, 1086, footnote 6, enfd. 242 F.2d932 (C.A. 6,1957).On the basis of the above, and the entire record, it isfound that the refusal to install the precut jacketingmanufactured by Preformed was induced and encouragedby Respondent within the meaning of Section 8(b)(4) of theAct.2.The object of the work stoppageThe literal terms of the so-called "secondary boycott"provisions of the Act prohibit union inducement orencouragement of employee work stoppages with anobject of compelling one person to cease using the productof another. However, the Board and the courts have held,in construing these provisions, that where such unionaction is designed to preserve for employees work properlyreserved to them by a collective-bargaining agreement,there may be no violation of the Act, particularly where thework taken away from the employees, contrary to theprovisions of the agreement, is within the control of theemployer. On the other hand, where the distribution of thework in question is not within the employer's control, suchwork stoppages have been held to violate the law.Thus, inMetropolitan District Council of Philadelphia(NationalWoodwork Manufacturers Assn.),149 NLRB646, enfd. as modified 354 F.2d 594, cert. granted 384 U.S.968 [386 U.S. 612], it was held that the union did notviolate the Act by inducing employees not to install precutdoors, where their employer, Frouge, had agreed that thefinishing of such doors was work to be done by his ownemployees,members of the union, and Frouge hadunfettered choice of buying precut or unfinished doors forinstallation.However, the Board, in the same case, heldthat the union violated the law when it caused a refusal toinstallprecut doors on the part of employees of otheremployers, covered by the same collective-bargainingcontract, when these latter employers were contractuallyobligated, by terms of their contract with the owners of theconstruction projects involved, to install such precutdoors. The reasoning of the Board was that since theselatter employers, in contrast to Frouge, did not havecontrol over the work that the union sought to protect forthe employees, the union's objective must necessarily besecondary-to compel the project owners to stopspecifying precut doors in their specifications to thecontractors, and thus violative of the Act.The issue here presented, therefore, is whether Baldwinhad such control over the use of the precut jacketing madeby Preformed that Baldwin, on its own initiative, couldhave resolved the dispute with the Union over the use ofthat material. The Trial Examiner finds that Baldwin didnot have such control over the use of the material objectedto by the Union, and that the work stoppage could onlySand and Material Co),132 NLRB 1564 (inducement of workstoppage by union members not attributed to union, "absent anypositive evidence of ratification or approval ") The opinion of thedistrict judge, on the petition for an injunction. under Section10(e) of the Act, states that rather than install the Preformedjacketing, "Baldwin'semployees, members of respondent unionacting with union support,refused to do the work " [Emphasissupplied ]'When Dezern asked Spaulding if he had heard anythingfurther with respect toinstallingthe jacketing, Spaulding replied,"Not yet " INTERNATIONAL ASSOCIATION OF HEAT AND FROST INSULATORS561succeed by forcing Campbell, a neutral to the dispute, toagreethat the jacketing made by Preformed should not beused, which clearly was beyond Baldwin's power.At the outset, it must be noted that there is no probativeevidence that Baldwin's desire to use the Preformedjacketing in any way violated the bargaining agreement. Infact, the evidence in the record indicates the contrary.While the agreement reserved for the employees certainworkwhich they had "regularly and traditionally"performed, there is no evidence that Baldwin's employeeshad regularly and traditionally performed the work thatwas involved in the fabrication of the Preformed jacketing.It was established that Baldwin does not make a jacketingsuch as the Preformed product; in fact, the jacketing usedin the manufacture of Baldwin's factory-made jacketedinsulationispurchased by Baldwin precut. There is alsoaffirmative proof that in the past precut jacketingsimilartoPreformed's product had been used by Baldwin'semployees without protest. No evidence was adduced, asin theNational Woodwork Manufacturers Assn.case, thatBaldwin's employees were accustomed to apply only field-cut jacketing, or that there had been any prior protestagainst theinstallationof precut jacketing."Clearly, in the absence of proof that the work involvedwas properly reserved to Baldwin's employees, there is nosubstanceto the Union's claim that it was justified inforcing Baldwin tostop usinga product of Preformed(otherwise a clear violation of the Act), because it wasacting in protection of an asserted right of the employeesto such work.Inaddition,thesefindingsaredispositiveofRespondent's claim- that Baldwin had effective controlover the use of the Preformed product within the meaningof the Boardcasesdealing with thisissue.In itsbrief, theUnionstates its positionas follows (p. 7):The fatal weakness, by which this case dies at birth, isthat Baldwin manifestly had "control" over the use ofthe questioned product, by its election to use Lock-jacin place of the specified jacketing which in facthadbeen installedon part of this job by Spaulding withoutobjection. As stated by the District Court in the 10(1)portion of this case,Getreu v. Asbestos Workers Local8, Civil No. 6142 (D.C.S.D. Ohio 5/27/66) at page 3:The record discloses that the only reason forthe use of the product in question as opposed tothat originally specified was Baldwin's effectiveapplicationtoCampbell for a change ofspecificationspriortoenteringintothesubcontract with Daugherty.It isthus concludedthat Baldwin had such control over the use of theproduct as to constitute the dispute herein aprimaryonebetweenBaldwinand theRespondent union.However,this same argument-that "control" shouldbe determined by actions of the employer antecedent tothe occurrence of the dispute-was considered andrejectedby the Board in theNationalWoodworkManufacturers Assn.case. In that case, where theemployers were clearly aware of the past practice of not8The attorney'smemorandumsubmitted to the Union statesthat he was informedthatthe prior practice was to field-cutjacketing on the job, but that alone does not rise to the level ofprobative evidence of the fact itself There are some references,in leading questions, to field-cut jacketing being applied on theHamilton project,but it appearsthat this refers to the factory-jacketedinsulation madeby Baldwin The Union doesnot claimthat factory-jacketed insulationmade by Preformed would violateusingprecut doors when they accepted contractsto installprecut doors on the project, the Board adopted TrialExaminer Libbin's conclusion that (149 NLRB 646,658-659) "there [isno]merittoRespondents' furthercontention that it was the general contractors themselveswho made it impossibleto assignthe work to the jobsitecarpenters by their conduct in accepting a contract wherethe specifications called for precut or prefit doors. As theCourt of Appeals stated inLocal 5 United Association ofJourneymen, etc. (Arthur Venneri Co.) v. N.L.R.B.,321F.2d 366, 370, `... that is beside the point, for a secondaryboycott is not justified, even when used as a retaliatoryweapon.' " Thereis even lessreason to hold that the actionof Baldwin in having the specifications changed beforeundertaking the work constituted control of thesituationin the presentcase,where, at the time the change wasrequested, Baldwin had no reason to suspect that theUnion or its employees would protest the use of thePreformed product," there was sound practical reason formaking the change, and no showing that Baldwinsuggested the change to deprive its employees of work. Infact,the evidence shows that by using Preformedjacketingratherthan factory-applied jacketing, asoriginally specified, more work was created for employeeson the jobsite.It isfurther clear that at thetimethe Union raised aquestionconcerning the use of the Preformed jacketing,Baldwin did not have control over whether the Preformedproduct should be used, and was unsuccessful in itsattempt to have the specifications changed.For the reasons stated, and on the record as a whole, it isfound that Respondent, by inducingand encouraging awork stoppage with an object of forcing Baldwin to ceaseusingprecut jacketingmade by Preformed, violatedSection 8(b)(4)(i) and (ii)(B) of the Act.10CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof Section 2(5) of the Act, and Vincent Eby is an agent ofthe Union within the meaning of Sections 2(13) and 8(b) ofthe Act.2.Baldwin, Daugherty, and Preformed, each is anemployer as defined in Section 2(2) of the Act, engaged incommerce or an industry affecting commerce within themeaning of Sections 2(6) and (7) and 8(b)(4) of the Act.3.By engaging in the conduct found to be in violation ofthe Act in section III, above, Respondent has engaged inunfair labor practices in violation of Section 8(b)(4)(i) and(ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, it will be recommended thatRespondent cease and desist therefrom, and take certainaffirmative action designed to effectuate the policies of thethe agreement Thus the Union states in its brief, "If Preformedhad furnished the originally specified product `factory applied,'there is simply no question it would have been installed "0There has been no protest of the installation of otherPreformed products by Baldwin employees10 It is not found that Respondent violated the Act by Eby'sconversations with Dezern as alleged in the complaint 562DECISIONSOF NATIONALLABOR RELATIONS BOARDAct. In the circumstances of this matter, I find no merit tothe contention of Preformed that a pattern of illegalconduct is shown by the Board's cases which would justifya broad order against the Respondent here. I thereforerecommend the following:ORDERUpon the basis of the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it ishereby ordered that InternationalAssociation of Heat and Frost Insulators and AsbestosWorkers, Local 8, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a) Inducing or encouraging any individual employed byBaldwin-Ehret-Hill, Inc., Daugherty Company, Inc., orCampbell, Deboe, Giese, and Weber, to engage in a workstoppage with an object of forcing or requiring saidpersons to cease doing business with Preformed MetalProducts Company, Inc., or to cease using, selling,handling, transporting, or otherwise dealing in theproducts of Preformed.(b)Threatening, coercing, or restraining Baldwin,Daugherty, or Campbell, where an object thereof is tocompel said persons to cease doing business withPreformed,ortoceaseusing,selling,handling,transporting, or otherwise dealing in the products ofPreformed.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Post at its office and meeting hall copies of theattached notice marked "Appendix." 11 Copies of saidnotice, to be furnished by the Regional Director for Region9, after being duly signed by an official of the Respondent,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all other places whereRespondent customarily posts its notices. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Furnish said Regional Director for Region 9 signedcopies of the aforesaid notice for posting by Baldwin,Daugherty, and Campbell, if they are willing, at placeswhere they customarily post notices to employees.(c)Notify said Regional Director, in writing, within 20days from the date of receipt of this Decision andRecommended Order, what steps the Respondent hastaken to comply therewith. 12i i In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "i' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify theRegional Director for Region 9, in writing, within 10 days from thedate of this Order, what steps Respondent has taken to complyherewith "APPENDIXNotice to all MembersPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our membersthat:WE WILL NOT cause or encourage a work stoppagewith a purpose of requiring Baldwin-Ehret-Hill, Inc.,Daugherty Company, Inc., or Campbell, Deboe,Giese, andWeber to stop doing business withPreformed Metal Products Company, Inc., or to stopusing products made by Preformed.WE WILL NOT threaten, coerce, or restrain Baldwin,Daugherty, or Campbell with a purpose of requiringthem to stop doing business with Preformed, or tostop using products made by Preformed.INTERNATIONALASSOCIATIONOF HEAT ANDFROST INSULATORS ANDASBESTOS WORKERS, LOCALNo. 8, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati, Ohio45202, Telephone 684-3686.District30, UnitedMineWorkers of Americaand TerryElkhorn MiningCompany, Inc.United MineWorkers of AmericaandTerryElkhornMiningCompany, Inc. Cases9-CP-51-1 and 9-CP-51-2.March 22, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn December 2, 1966, Trial Examiner GeorgeTuritz issued his Decision in this proceeding, findingthat Respondents had engaged in and were engagingin certain unfair labor practices and recommendingthat they cease and desist therefrom and takecertainaffirmativeaction,as set forth in theattachedTrialExaminer'sDecision.The TrialExaminer also found that Respondents had notengaged in certain other unfair labor practices, andrecommended that those allegations of thecomplaint be dismissed. Thereafter, Respondentsand the General Counsel filed exceptions to the TrialExaminer's Decision, and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial163 NLRB No. 81